FILED
                             UNITED STATES DISTRICT COURT                               APR'l        ;;10
                             FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                 Courts for the District of Columbia

ISRAEL K. GARTH RICHARDSON,                           )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Civil Action No.          10 0624
                                                      )
EXECUTIVE COMMITTEE(S)                                )
(YEARS: 1985-2010) OF THE UNITED                      )
STATES DISTRICT COURT FOR THE                         )
NORTHERN DISTRICT OF ILLINOIS, et at.,                )
                                                      )
               Defendants.                            )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of the plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court held that trial courts have the authority to dismiss not only claims

based on an indisputably meritless legal theory, but also claims whose factual contentions are

clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       The plaintiff seeks political asylum in the Netherlands because the defendants allegedly


                                                 1
have deprived him of his constitutional rights, privileges and immunities through their

extrajudicial actions. See Compl. at 3-4. In his complaint, the plaintiff describes the purported

murders of his parents, a brother, and three sisters, see id. at 5, 7-9, and asserts that these

tragedies have befalling his family members because they are "African-descended Americans

whom [sic] have had their constitutional rights cancelled by extra-judicial actions and by

unconstitutional actions" of unidentified persons. Id. at 9 (internal quotation marks omitted). He

demands an order clarifying his citizenship and notifying the Netherlands of his desire for

political asylum, among other relief. Id. at 16-17.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

u.s. 519,520 (1972).     Nevertheless, having reviewed the plaintiffs complaint, the court

concludes that its factual contentions are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i).

        An Order consistent with this Memorandum Opinion is issued separately.




                                               ~A,~
                                                Um      States Dlstnct Judge
DATE:    ~          t(   2-()/O




                                                   2